Per Curiam.
Defendant was originally charged with possession of narcotics, i.e., heroin. On May 26, 1970, he pled guilty to use and addiction to narcotics, MCLA § 335.154 (Stat Ann 1957 Rev § 18.1124), a misdemeanor, and was sentenced to a term of one year in the DeLroit House of Corrections.
*261Defendant’s sole claim on appeal is that the trial judge erred in accepting his plea without ascertaining whether the plea was in fact truthful. An examination of the plea transcript reveals that the interrogation of the defendant by the trial judge was sufficient to justify the conclusion by the trial judge that the defendant was in fact guilty of the crime to which he pled guilty. The interrogation by the trial judge clearly established the truthfulness of the defendant’s plea of guilty.
The motion to affirm is granted.